The promise to extend the time of payment appears to be void for want of consideration. The statement of the written agreement is, that the consideration was the new note, received in payment of the interest due. The case does not show the fact, and there is no legal presumption that the new note for the amount of interest due was given or received as anything but payment, or was more valuable as an investment than the same amount of cash, or that for any reason it was more effective as a consideration than payment of the same amount of money.
Case discharged.
STANLEY, J., did not sit: the others concurred. *Page 95